                  Case 8:20-cv-03060-PX Document 6 Filed 10/21/20 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF MARYLAND

Sierra Club et al.                                      *
      Plaintiff,
                                                        *
      v.                                                         Case No. 8:20-cv-3060
                                                        *
National Marine Fisheries Service et al.

      DefendantV.                                       *

                                   MOTION FOR ADMISSION PRO HAC VICE

            I, Susan Stevens Miller                , am a member in good standing of the bar of this

Court. I am moving the admission of Grace Bauer

to appear pro hac vice in this case as counsel for Plaintiffs                                            .


            We certify that:

            1. The proposed admittee is not a member of the Maryland bar and does not maintain
               any law office in Maryland

            2. The proposed admittee is a member in good standing of the bars of the following
               State Courts and/or United States Courts:

                      State Court & Date of Admission           U.S. Court & Date of Admission
               State of California 12/2/14
               State of Washington 4/23/20




            3. During the twelve months immediately preceding this motion, the proposed admittee
               has been admitted pro hac vice in this Court _______
                                                            0       time(s).

            4. The proposed admittee has never been disbarred, suspended, or denied admission to
               practice law in any jurisdiction. (NOTE: If the proposed admittee has been
               disbarred, suspended, or denied admission to practice law in any jurisdiction, then
               he/she must submit a statement fully explaining all relevant facts.)

            5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
               Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
               Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
               understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018)                                                                              Page 1 of 2
                  Case 8:20-cv-03060-PX Document 6 Filed 10/21/20 Page 2 of 2



            6. The proposed admittee understands admission pro hac vice is for this case only and
               does not constitute formal admission to the bar of this Court.

            7. Either the undersigned movant or _________________________________________,
               is also a member of the bar of this Court in good standing, and will serve as co-
               counsel in these proceedings.

            8. The $100.00 fee for admission pro hac vice accompanies this motion.

            9. We hereby certify under penalties of perjury that the foregoing statements are true
               and correct.


MOVANT                                                   PROPOSED ADMITTEE


Signature                                                Signature
Susan Stevens Miller, MD Bar #6100                       Grace Bauer
Printed name and bar number                              Printed name
Earthjustice                                             Earthjustice
Office name                                              Office name

1001 G St. NW, Suite 1000, Washington, DC 20001          810 Third Ave., Ste. 610, Seattle, WA 98104

Address                                                  Address
202.797.5246                                             206.343.7340
Telephone number                                         Telephone number
202.667.2356                                             206.343.1526
Fax Number                                               Fax Number
smiller@earthjustice.org                                 gbauer@earthjustice.org
Email Address                                            Email Address




PHVMotion (12/2018)                                                                             Page 2 of 2
